03/24/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0418


                                       DA 21-0418
                                    _________________

 IN RE THE MARRIAGE OF:

 JENNIFER L. RUSSUM,

               Petitioner and Appellant,
                                                                  ORDER
         and

 MATTHEW S. WENDT,

               Respondent and Appellee.
                                 _________________

         Upon consideration of Appellant’s motion for extension of time to file her reply
brief,
         IT IS HEREBY ORDERED that Appellant shall have up to and including April 18,
2022, to file her reply brief.
         No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 March 24 2022